Name: Commission Regulation (EC) NoÃ 239/2007 of 6 March 2007 laying down detailed rules for the application of Regulation (EEC) NoÃ 404/93 as regards the requirements for communications in the banana sector
 Type: Regulation
 Subject Matter: marketing;  farming systems;  information technology and data processing;  plant product;  agricultural policy
 Date Published: nan

 7.3.2007 EN Official Journal of the European Union L 67/3 COMMISSION REGULATION (EC) No 239/2007 of 6 March 2007 laying down detailed rules for the application of Regulation (EEC) No 404/93 as regards the requirements for communications in the banana sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), and in particular Article 29a thereof, Whereas: (1) The common organisation of the market in bananas has been substantially amended with effect from 1 January 2007 by Council Regulation (EC) No 2013/2006 of 19 December 2006 amending Regulations (EEC) No 404/93, (EC) No 1782/2003 and (EC) No 247/2006 as regards the banana sector. (2) In particular the rules dealing with the compensatory aid scheme have been abolished. For monitoring the operation of the banana market, it is however necessary for the Commission to continue to receive information on the production and marketing of bananas produced in the Community. Rules covering the communication of such information by the Member States should be laid down. Such communications should be comparable with the information communicated under the previous regime, whilst at the same time being simplified as far as possible. The provisions on such communications set out in Article 2(1)(d) of Commission Regulation (EC) No 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty (2) being superseded, should therefore be deleted. Regulation (EC) No 2014/2005 should therefore be amended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall communicate to the Commission in respect of each reporting period the following: (a) the quantity of bananas produced in the Community which are marketed: (i) in their region of production; (ii) outside their region of production; (b) the average selling prices on local markets of green bananas produced in the Community which are marketed in their region of production; (c) the average selling prices for green bananas at the stage of delivery at first port of unloading (goods not unloaded) in respect of bananas produced in the Community which are marketed in the Community outside their region of production; (d) forecasts of the data referred to in point (a), (b) and (c) for the two subsequent reporting periods. 2. The regions of production shall be: (a) the Canary Islands; (b) Guadeloupe; (c) Martinique; (d) Madeira, the Azores and the Algarve; (e) Crete and Lakonia; (f) Cyprus. 3. The reporting periods for a calendar year shall be: (a) January to April inclusive; (b) May to August inclusive; (c) September to December inclusive. The communications for each reporting period shall be made at the latest by the 15th day of the second month following the reporting period. 4. The information referred to in paragraph 1 shall be sent via the electronic system indicated by the Commission. Article 2 Point (d) of Article 2(1) of Regulation (EC) No 2014/2005 is deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). (2) OJ L 324, 10.12.2005, p. 3. Regulation as amended by Regulation (EC) No 566/2006 (OJ L 99, 7.4.2006, p. 6).